DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “110” has been used to designate both a conventional journal (10-12-21 specification amendment) and protuberances (10-12-21 specification amendment).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the specification page 4 lines 25-32 and claim 8, the disclosures that the protuberance extends into the ball race and the protuberance disposed within the ball race are confusing.  Using Figure 3A, the protuberance 100 does not extend into the ball race 30 as the protuberance represents a boundary of the ball race to define the shape of the race.  Since, the protuberance defines the ball race, it could not extend into or be disposed within something it defines.  On page 3 lines 18-19, the phrase “followed by removal of the protuberance from ball race 30” is also unclear.  A ball can be disposed in the race that is defined by the protuberance.  The protuberance cannot be removed from the unfinished ball race since the protuberance is never in the ball race as explained above.  The protuberance must be disclosed as at least partially defining the ball race.  
The confusion may be due to the specification disclosing that the protuberance 100 extends into the ball race 30 as compared to a conventional journal (first amended 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 8, the phrase “the protuberance disposed within the ball race is unclear.  Using Figure 3A, the protuberance 100 does not extend into the ball race 30 as the protuberance represents a boundary of the ball race.  Since, the protuberance defines the ball race, it could not be disposed within something it defines.  A ball can be disposed in the race that is defined by the protuberance.  The protuberance must be disclosed as at least partially defining the ball race.  

Claim 8 recites the limitation "the welded bearing material" on line 10.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 8, it is unclear how the material/pool can be in the protuberance.  Part of the protuberance defines the ball race and another part does not.  The material/pool can be on the protuberance not in the ball race and could be on the protuberance and in the ball race.  Does the “in” reference the material/pool in the ball race? 
With regards to claim 8, it is unclear how the pool or material is now located on or in the protuberance.  The previous line only discloses the material/pool is on the friction race.  It needs to be explained that the welding of the material/pool on the friction race leads to material/pool being on protuberance or in the ball race.  Without first disclosing the material/pool is on the protuberance or in the race, the material/pool cannot be removed therefrom.
With regards to claim 8, the phrase “to form a finished journal” is unclear.  As written, only the protuberance has been removed leaving the ball race from the unfinished journal still in place.  Ball race 30 and ball race 130 are not the same structures.  Ball race 130 cannot exist until the protuberance 100 and race 30 are removed.  That being said protuberance does not extend into ball race 130 because they cannot exist at the same time.  Using Figure 3C, when the protuberance is removed, the ball race 30 also appears to be removed leaving the finished ball race 130.  The claimed ball race is item 30.  Item 30 is replaced with finished race 130 in the finished journal.  The claim needs to address this because, as currently claimed, it 
With regards to claim 13, the phrase “during welding” is unclear.  It is unclear if the claim 13 welding is the same or a different function than the claim 8 welding.  The phrase should be replaced with “during the welding” to reference back to claim 8.
With regards to claim 13, the phrase “weld pool is placed on top of the protuberance” is unclear in that it appears the pool has already been disclosed on the protuberance in claim 8.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Vezirian (4,819,517) in view of Applicant Admitted Prior Art on page 2 line 21-24 of the specification (hereafter Aapa) further in view of Lancaster-Larocque et al. (2014/0339093).
With regards to claims 8 and 13, Vezirian discloses the invention including forming a journal (14) having a ball race (58), a friction race (56), a protuberance disposed within the ball race and extending from the friction race (the protuberance is merely the area of the friction race that partially defines the ball race, Fig. 3).

Aapa teach that it is known in the art of journal forming to weld bearing material to the friction race using a weld pool on top of the protuberance (page 2 lines 21-24) and going from an unfinished journal to a finished journal (page 2 lines 21).  As stated above, the protuberance is merely the area of the friction race that partially defines the ball race.  If the pool spills off the friction race into the ball race, it would spill onto the protuberance.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Vezirian with the welding function, as taught by Aapa, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However with regards to claim 8, Vezirian in view of Aapa fail to disclose removing the protuberance and any weld pool located on the protuberance to form the finished journal.
Lancaster-Larocque et al. teach it is known in the art of welding to incorporate removing any weld pool (112) located on a portion of the base structure (102, 104) to be removed (bumps and burrs in paragraph [0060], Figs. 7A and 7B).  Lancaster-Larocque et al. also teach it is known in the art of welding to incorporate removing portions of the of the base structure to result in the desired output (302, paragraph [0061]).  Basically, Lancaster-Larocque et al. teach welding that incorporates welding a base with a first 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not correspond with the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724